Title: To James Madison from David Meade Randolph, 10 November 1812 (Abstract)
From: Randolph, David Meade
To: Madison, James


10 November 1812, London. “The public papers announce that the ‘Americans are building Schooners of one hundred and twenty feet in length for privateers’ against England; a circumstance that excites much apprehension here, in the minds of Naval men—and, particularly those from whose information I was able to make you certain communications last winter, on the subject of an ‘Improved system of Naval Architecture.’ The party interested in this subject, feel disquieted, lest they incur some unfavorable imputation, and, consequent reprehension by their Superiors.” Expresses confidence in JM’s “correct direction of the project submitted to your consideration,” which has enabled him to assure the inventors that they will be remunerated “for all the benefits that shall result from the adoption of their principles.” “Shoud therefore, either the public, or private individuals have essaied these principles, I pray you will have the goodness to order a reply hereto, directly or indirectly through the medium of my Son, by whom I learnt that you had received the Documents—to-gether with whatever circumstance can serve as a basis for the ultimate hopes of the party, whose political dispositions had so readily accorded to me discoveries deemed of much vast importance to our Common country.” Transmitted copies of the same documents to “Mr. Quincey … with a view to the advancement of my speculati[o]ns.”
